DETAILED ACTION
Claims 1-35 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.     
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 U.S.P.Q. 2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 U.S.P.Q. 2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 U.S.P.Q. 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 U.S.P.Q. 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 U.S.P.Q. 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 U.S.P.Q. 644 (C.C.P.A. 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-10, 12, 18, 21-24, and 26 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 37, 36, 39-46, 48, and 57-62 of Maskew et al. (U.S. Pat. No. 10,994,597, hereinafter “Maskew”).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations in present Claims 1-10, 12, 18, 21-24, and 26 are within the scope of subject matter claimed in Claims 37, 36, 39-46, 48, and 57-62 of Maskew, respectively. 
Claims 1-20 and 24-35 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-20 and 24-35 of Maskew et al. (U.S. Pat. No. 10,322,627, hereinafter “Maskew”).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations in present Claims 1-20 and 24-35 are within the scope of subject matter claimed in Claims 1-20 and 24-35 of Maskew, respectively. 
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claim 21 of Youngs et al. (U.S. Pat. No. 8,828,577 hereinafter “Youngs”).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations in present Claim 1 are within the scope of subject matter claimed in Claim 21 of Youngs.  
Claims 1-26 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 36-61 of Maskew et al. (U.S. Pat. No. 10,421,349, hereinafter “Maskew”).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations in present Claims 1-26 are within the scope of subject matter claimed in Claims 36-61 of Maskew, respectively. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  Wayman (U.S. Pat. No. 8,291,965) discloses a heat sink with angled fins but does not disclose the claimed central cavity and energy storage module.  Pierides et al. (U.S. Pat. Pub. No. 2013/0223012) discloses a heat sink comprising a central cavity but does not disclose that the central cavity is defined by a first height and a second height of a plurality of fins. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833